     Case 2:17-cv-12039-WBV-MBN Document 209 Filed 03/31/21 Page 1 of 45




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA



CALLAIS CAPITAL MANAGEMENT, LLC                                      CIVIL ACTION

VERSUS                                                               NO. 17-12039

BRIAN WILHITE, ET AL.                                                SECTION D (5)


                                  ORDER AND REASONS


         Before the Court is the Motion to Dismiss filed by Defendants Brian Wilhite,

Emaleigh Wilhite, Brian May, John Durham, Brett Favre and Jon Gregg. 1 Plaintiff

Callais Capital Management, LLC has filed an Opposition, 2 and Defendants have

filed a Reply. 3 After careful review of the parties’ memoranda, the record, and the

applicable law, the Court grants the Motion.

    I.      FACTUAL BACKGROUND

         This is a securities fraud case arising out of investments in a digital media

company which focused on sports. The following factual allegations are drawn from




1 R. Doc. 179. For ease of reference the Court refers to the Defendants who filed the instant Motion
collectively as “Defendants.” Three other Defendants (Mike Hammer, Pontchartrain Capital, LLC,
and Andrew Garcia) have already been dismissed in this matter. Accordingly, the only remaining
Defendant not a party to the instant Motion to Dismiss is Michael Worley, who seemingly never
appeared in this matter, presumably because of his oft-discussed bankruptcy. Worley was a board
member of Sqor, see R. Doc. 74 at 26 ¶ 75, and presumably would have been within the scope of the
Sqor D&O Defendants. The arguments the instant Defendants make for dismissal of Plaintiff’s
Complaint apply with the same force to Worley.
2 R. Doc. 184.
3 R. Doc. 193.
     Case 2:17-cv-12039-WBV-MBN Document 209 Filed 03/31/21 Page 2 of 45




Plaintiff’s First Amended Complaint 4 and must be considered true for the purposes

of this Motion.

       Sqor was a business which created a digital platform designed for sports fans. 5

Sqor aspired to be “the best enterprise solution for Sports in the world, while

delivering the most engaging sports platform for the Global sports fan.” 6 In July

2015, Sqor solicited Plaintiff Callais Capital Management (“CCM”) to invest in Sqor. 7

In its Complaint, CCM often focuses on the actions of Brian Wilhite, Sqor’s co-

founder. CCM also levies claims against Jon Gregg, a shareholder and Sqor’s Chief

Revenue Officer, 8 Michael Worley, a major investor and a board member of Sqor, 9

Brian May, a major investor and board member of Sqor, 10 John Durham, another

shareholder and investor in Sqor, 11 Emaleigh Wilhite, a co-founder of Sqor who was

in charge of the company’s finances, 12 Dimitrios Bachadakis, a shareholder and board

member of Sqor who was “in charge of continuing efforts to attract European football

(soccer) teams and enter into contracts with them for Sqor,” 13 and Brett Favre, a

former professional football player who purportedly leant his “prestige and

legitimacy” to the organization. 14

       Over the course of a year, CCM engaged in four transactions with Sqor:



4 R. Doc. 74 (sometimes referred to as “Complaint” herein).
5 R. Doc. 74 at 4 ¶ 16.
6 Id.
7 Id. at 4 ¶ 17.
8 R. Doc. 74 at 26 ¶ 76.
9 Id. at 26 ¶ 75.
10 Id. at 26 ¶ 74.
11 Id. at 28-29 ¶ 82.
12 Id. at 28 ¶ 81.
13 Id. at 24 ¶ 70.
14 Id. at 25 ¶ 71.
     Case 2:17-cv-12039-WBV-MBN Document 209 Filed 03/31/21 Page 3 of 45




     •   First, on June 12, 2015, CCM entered a Loan and Security Agreement (“LSA”)

         for $6,000,000. The transaction gave CCM the right to purchase shares of

         preferred stock in a subsequent financing round. The transaction also included

         a Series A Preferred Stock Warrant for 2,095,791 shares at a price of $0.19086

         per share. As a result of the transaction, Sqor could request “capital growth

         loans” of $500,000 up to a cumulative amount of $6,000,000. 15

     •   Second, on December 3, 2015, CCM entered a Supplement to the LSA for an

         additional $6,000,000. The transaction gave CCM the right to purchase shares

         of preferred stock in a subsequent financing round.            The transaction also

         included a Series A Preferred Stock Warrant for 11,922,279 shares at a price

         of $0.14997 per share. As a result of the transaction, Sqor could request

         “capital growth loans” of $500,000 up to a cumulative amount of $6,000,000. 16

     •   Third, on April 1, 2016, CCM entered Supplement No. 2 to the LSA for an

         additional $2,000,000. The transaction gave CCM the right to purchase shares

         of preferred stock in a subsequent financing round.            The transaction also

         included a Series A Preferred Stock Warrant for 6,157,736 shares at a price of

         $0.14518 per share. As a result of the transaction, Sqor could request “capital

         growth loans” of $500,000 up to a cumulative amount of $2,000,000. 17




15 Id. at 4-5 ¶ 18. The Loan and Security Agreement is attached to Defendants’ Motion to Dismiss.
See R. Doc. 179-3.
16 Id. at 5 ¶ 19. Supplement No. 1 to the Loan and Security Agreement is attached to Defendants’

Motion to Dismiss. See R. Doc. 179-4.
17 Id. at 5 ¶ 20. Supplement No. 2 to the Loan and Security Agreement is attached to Defendants’

Motion to Dismiss. See R. Doc. 179-5.
     Case 2:17-cv-12039-WBV-MBN Document 209 Filed 03/31/21 Page 4 of 45




     •   Fourth, on June 15, 2016, CCM entered Supplement No. 3 to the LSA for an

         additional $2,750,000. The transaction gave CCM the right to purchase shares

         of preferred stock in a subsequent financing round.           The transaction also

         included a Series A Preferred Stock Warrant for 6,593,013 shares at a price of

         $0.14518 per share. As a result of the transaction, Sqor could request “capital

         growth loans” of $500,000 up to a cumulative amount of $2,750,000. 18

         The thrust of CCM’s Complaint is that Sqor’s directors and management, as

well as the members of Pontchartrain Capital, LLC (Sqor’s investment bank), misled

CCM into investing more than $16,000,000 in Sqor. CCM contends Defendants

artificially inflated the value of Sqor, and had CCM been properly advised, it would

not have invested in Sqor. CCM points to a plethora of alleged misrepresentations,

each explored below.

                                     The Business Plan

         CCM’s first set of allegations revolve around the 2015 Business Plan presented

to CCM before it made its initial investment. 19 In July 2015, Defendants sent a

Business Plan to CCM to solicit its investment in securities. 20 The Business Plan

made clear that Sqor was looking for a growth loan to “continue operations, while

expanding capacity to capture a larger market.” 21                CCM alleges that “Sqor

represented to CCM that it would raise additional growth equity capital to repay and




18 Id. at 5 ¶ 21. Supplement No. 3 to the Loan and Security Agreement is attached to Defendants’
Motion to Dismiss. See R. Doc. 179-6.
19 The Business Plan is attached to Defendants’ Motion to Dismiss. See R. Doc. 179-8.
20 R. Doc. 74 at 10 ¶ 39.
21 Id. at 10-11 ¶ 40.
     Case 2:17-cv-12039-WBV-MBN Document 209 Filed 03/31/21 Page 5 of 45




‘cover all loans and continued global growth opportunities.’” 22 The Business Plan also

included a growth chart that represented that Sqor’s net income for 2016 to be $1.3

million, and projected a 2017 net income of $12.7 million, and a 2018 net income of

$44 million. 23 The Business Plan further represented that it had a “total potential

reach of current combined social reach of 350MM+ fans and growing.” 24

        CCM       alleges   that   the   Business   Plan   contained   numerous   false

representations. It contends that “Sqor would not or could not fund immediate

international growth or secure up to ten (10) major Sports Enterprises over the next

six (6) months” and that “Sqor could not raise round of equity capital of up to

$25,000,000.” 25 CCM also alleges that the numbers on the growth chart were “simply

not true” 26 and that various defendants “knew at the time they provided the Business

Plan to CCM that Sqor did not have 325,000,000 fans or users, and Sqor did not have

a social reach of 350MM fans or users.” 27

                                           Users

        CCM also alleges that Defendants regularly misrepresented the number of

users Sqor had by attributing professional athletes’ social media followers as “users”

of Sqor. 28 Plaintiff specifically alleges that Defendants were inflating the social

media followers of Defendant Brett Favre (a former professional football player) with




22 Id. at 11 ¶ 41.
23 Id. at 12 ¶ 43.
24 Id. at 12 ¶ 44.
25 R. Doc. 74 at 11 ¶ 42.
26 Id. at 12 ¶ 43.
27 Id. at 13 ¶ 45.
28 R. Doc. 74 at 15 ¶ 49.
     Case 2:17-cv-12039-WBV-MBN Document 209 Filed 03/31/21 Page 6 of 45




Sqor users. 29 CCM also alleges that various controlling persons, including Wilhite,

“regularly misrepresented monthly active users (“MAUs”) and daily active users

(“DAUs”) – fundamental and critical metrics for online social platforms,” 30 factors

which had the effect of making CCM’s investment look more valuable to CCM. 31

                               Business Dealings with Sports Clubs

        CCM alleges that Defendants misrepresented the likelihood that Sqor would

enter into       business developments or         agreements with sports clubs and

organizations. 32      In particular, CCM alleges that Sqor touted its relationship with

FC Bayern Munich, a soccer club. 33 In 2015, Defendants Wilhite and Hammer

provided an unsigned draft “Sports and Enterprise Agreement” between FC Bayern

Munich and Sqor to CCM. 34 The agreement was described by Wilhite as “standard

and used for all teams.” 35 But the finalized agreement—entered into after the LSA

was signed—contained small but material changes that CCM contends did not bind

FC Bayern to “anything meaningful.” 36

        CCM further alleges that a Sqor representative provided detailed projections

(with dollar figures) regarding negotiations with sports clubs and organizations and

misrepresented to CCM how close the negotiations were to cumulating in a deal that

would be profitable to Sqor. 37 Plaintiff singles out ESPN as an example. According


29 Id. at 21 ¶ 61.
30 Id. at 22 ¶ 64.
31 Id. at 15 ¶ 49.
32 R. Doc. 74 at 16 ¶ 50.
33 Id. at 16 ¶ 51.
34 Id. at 16-17 ¶ 52.
35 Id.
36 Id. at 17-18 ¶¶ 53-54.
37 R. Doc. 74 at 18-19 ¶ 56.
     Case 2:17-cv-12039-WBV-MBN Document 209 Filed 03/31/21 Page 7 of 45




to CCM, Wilhite represented that ESPN was “very interested” in Sqor and had

considering buying Sqor. 38 But CCM later learned that this potential agreement

ended with a “preliminary meeting” with a “mid-level person” at ESPN, and that

there was no deal to be had. 39 CCM also alleges that Wilhite and Hammer made

various other false representations about potential deals with other sports

organizations, including the Dallas Cowboys, NFL Players Association, and Under

Armor. 40

                                   Brand Capabilities Deck

       CCM alleges that Defendants sent CCM a “Brand Capabilities Deck” that

contains various misrepresentations, including conflating Favre’s social media

followers as Sqor’s user base. 41 CCM further alleges that the Brand Capabilities Deck

falsely asserted that “Conor McGregor to drive 16 million ad impressions with

344,000 users engaged; Ron Gronkowski to drive downloads of the Mobile Strike

game with 7.5 million impressions and 71,000 users engaged; and partnerships with

NFL Athletes (Richard Sherman, Rob Gronkowski and Odell Beckham, Jr.), NFL

Retirees (Brett Favre, Matt Hasselback and Steve Marinucci) And “Sports Icons”

(Allen Iverson, Conor McGregor and Pele).” 42                 CCM alleges that the Brand

Capabilities Deck misrepresented the endorsement of NBA players “and the actual




38 Id. at 19 ¶ 57.
39 Id. at 19-20 ¶¶ 57-58.
40 Id. at 20 ¶¶ 59-60. The Brand Capabilities Deck is attached to Defendants’ Motion to Dismiss at R.

Doc. 179-9.
41 R. Doc. 74 at 21 ¶ 61.
42 Id. at 21-22 ¶ 62.
     Case 2:17-cv-12039-WBV-MBN Document 209 Filed 03/31/21 Page 8 of 45




prospects and existence of a ‘Road to the Draft’ program, which was to provide an

online Q&A Chat and Custom Content program on Sqor’s social medial platform.” 43

                               Aftermath and Litigation

        In sum, Plaintiff alleges that “Sqor, Wilhite, and Gregg at least, knew at the

time they made the aforementioned representations to CCM that they were false.

Nevertheless, Sqor, Wilhite, the Pontchartrain Defendants, May and Worley

continued to make and reiterated these misrepresentations during in-person

meetings, telephone conferences and through written correspondence” before CCM’s

transactions with Sqor. 44       According to CCM, it only learned of these

misrepresentations in April 2017, when a representative of Defendant Bachadakis

“relayed that Wilhite and Gregg routinely told third-party potential investors and

customers that Sqor’s MAU was generally around 10 million, a key threshold for

receiving advertising revenue, but in Sqor’s case, the number was not true.” 45

        Plaintiff alleges that “[b]ecause it turned out that there was no imminent $25

million third party investment, and because there were no revenue generating deals,

the value of Sqor at the time of investment was likely $0.” 46 On October 3, 2017, Sqor

filed for Chapter 7 bankruptcy in the United States Bankruptcy Court for the

Northern District of California. 47 Plaintiff alleges that “[a]s the matter progressed,

CCM, along with the other creditors, has learned that the bankruptcy estate is




43 Id. at 22 ¶ 63.
44 R. Doc. 74 at 23 ¶ 66.
45 Id. at 23 ¶ 67.
46 R. Doc. 74 at 29-30 ¶ 86.
47 Id. at 30 ¶ 87.
     Case 2:17-cv-12039-WBV-MBN Document 209 Filed 03/31/21 Page 9 of 45




essentially worth nothing.” 48 Plaintiff has filed the instant suit against various

directors and managers of Sqor, as well as Pontchartrain Capital LLC,                       Sqor’s

investment bank, alleging claims for violations of Section 10(b) of the Securities and

Exchange Act and Rule 10b-5, violations of Louisiana securities law, and negligent

and intentional misrepresentation. 49

       Defendants now move to dismiss Plaintiff’s Complaint. 50 Defendants first

argue that CCM cannot base its securities claims on the LSA and its Supplements

because they are not securities. Defendants argue that the LSA and its Supplements

are in fact loans, and are structured as such, and therefore do not constitute notes

under Reves v. Ernst & Young, 51 or investment contracts under SEC v. W.J. Howey

Co. 52 Defendants also argue that CCM has judicially admitted that the LSA and

Supplements are loans in a separate bankruptcy proceeding.

       Defendants next argue that CCM fails to properly plead each essential element

of a private securities fraud claim under the heightened standard of the Private

Securities Litigation Reform Act (“PSLRA”), specifically because CCM has failed to

plead actionable misrepresentations or omissions, reasonable reliance, or loss

causation. Defendants march through CCM’s various allegations and argue as to

each one that Plaintiff fails to properly plead an actionable misrepresentation or

omission as required by the PSLRA and Federal Rule of Civil Procedure 9(b).




48 Id.
49 Id. at 30-33 ¶¶ 89-99. Pontchartrain Capital, Hammer, and Garcia have settled. See R. Doc. 91.
50 R. Doc. 179.
51 494 U.S. 56 (1990).
52 328 U.S. 293 (1946).
       Case 2:17-cv-12039-WBV-MBN Document 209 Filed 03/31/21 Page 10 of 45




Defendants also argue that CCM failed to adequately plead facts that establish

control person liability. Finally, Defendants contend that CCM’s state-law securities

claims fail for the same reasons CCM’s federal claims purportedly fail.

          CCM has filed an Opposition. 53 It first argues that the transactions at issue

involved securities under both Reves and Howey and attempts to distinguish cases

relied on by Defendants. CCM also argues that nothing it argued in a separate

litigation constituted a judicial admission that would be dispositive of the issue here.

CCM further argues that it set forth allegations that satisfy the PSLRA and

Rule 9(b). It contends that it has set forth allegations which support a finding of

scienter, in part due to its allegations of personal monetary benefits to Defendants

and its allegations of severe recklessness. CCM further avers that it also pleaded

reasonable reliance, and that the statements of Defendants went beyond simple

“puffery.” Finally, Plaintiff argues that it has adequately pleaded economic loss and

loss causation and that its allegations establish control person liability for all

Defendants.

          Defendants have filed a Reply. 54 Defendants argue that CCM attempts to

improperly argue that the entire transaction falls within the gambit of federal

securities laws, when not all instruments involved were securities.         Defendants

relatedly contend that CCM misapplies the Reves test. Defendants further argue that

CCM’s allegations regarding first-year growth, false financials, athlete partnerships,

partners raising capital, and relationships with teams and other organizations are


53   R. Doc. 184.
54   R. Doc. 193.
     Case 2:17-cv-12039-WBV-MBN Document 209 Filed 03/31/21 Page 11 of 45




inadequate under the PSLRA and Rule 9(b).                     Defendants also reiterate their

arguments regarding scienter, reasonable reliance, loss causation, and control person

liability.

     II.      LEGAL STANDARD

           To overcome a defendant’s motion to dismiss, a plaintiff must plead a plausible

claim for relief. 55 A claim is plausible if it is pleaded with factual content that allows

the court to reasonably infer that the defendant is liable for the misconduct alleged. 56

But, no matter the factual content, a claim is not plausible if it rests on a legal theory

that is not cognizable. 57 In ruling on a motion to dismiss, the Court accepts all well-

pleaded facts as true and views those facts in the light most favorable to the

plaintiff. 58 However, the allegations must be enough to raise a right to relief above

the speculative level on the assumption that all of the complaint’s allegations are

true. 59 “[C]onclusory allegations or legal conclusions masquerading as factual

conclusions will not suffice to prevent a motion to dismiss.” 60

           In considering a Motion to Dismiss, a Court must typically limit itself to the

allegations of the Complaint, including its attachments. 61 That said, a Court may

consider documents attached to a motion to dismiss if the documents are referred to




55 Romero v. City of Grapevine, Tex., 888 F.3d 170, 176 (5th Cir. 2018) (citing Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009)).
56 Edionwe v. Bailey, 860 F.3d 287, 291 (5th Cir. 2017) (citing Iqbal, 556 U.S. at 678).
57 Shandon Yinguang Chem. Indus. Joint Stock Co., Ltd. v. Potter, 607 F.3d 1029, 1032 (5th Cir. 2010)

(per curiam).
58 Midwest Feeders, Inc. v. Bank of Franklin, 886 F.3d 507, 513 (5th Cir. 2018).
59 Bell Atlantic v. Twombly, 550 U.S. 544, 545 (2007).
60 Taylor v. Books A Million, Inc., 296 F.3d 376, 378 (5th Cir. 2002) (internal citations omitted).
61 Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000).
     Case 2:17-cv-12039-WBV-MBN Document 209 Filed 03/31/21 Page 12 of 45




in the Complaint and are central to the plaintiff’s claims. 62 Here, those documents

include the LSA and its Supplements, the Business Plan, and the Brand Capabilities

Deck.

     III.    ANALYSIS

        A.     Definition of Securities

        A security is broadly defined in the Securities Exchange Act, and the statutory

definition includes “any note, stock, [or] investment contract.” 63 Here, the parties

primarily dispute whether the instruments (namely, the LSA and its supplements)

fall within the definition of a security as notes or investment contracts.

        The Court first addresses whether the LSAs and their supplements are “notes.”

“To determine whether a note is a security within the meaning of the Securities Acts,

the Supreme Court has established the ‘family resemblance’ test.” 64                      “A note is

presumed to be a ‘security’ and that presumption may be preliminarily rebutted by a

showing that it more closely resembles the ‘family’ of instruments found not to be

securities.” 65 The “family” of instruments includes:

               the note delivered in consumer financing, the note secured
               by a mortgage on a home, the short-term note secured by a
               lien on a small business or some of its assets, the note
               evidencing a “character” loan to a bank customer, short-
               term notes secured by an assignment of accounts
               receivable, or a note which simply formalizes an open-
               account debt incurred in the ordinary course of business. 66



62 Causey v. Sewell Cadillac-Chevrolet, Inc., 394 F.3d 285, 288 (5th Cir. 2004).
63 15 U.S.C. § 78c(a)(10).
64 Trust Co. of Louisiana v. N.N.P., 104 F.3d 1478, 1489 (5th Cir. 1997) (citing Reves v. Ernst & Young,

494 U.S. 56, 65-67 (1990)).
65 Id. (citing Reves, 494 U.S. at 67).
66 Reves, 494 U.S. at 65.
     Case 2:17-cv-12039-WBV-MBN Document 209 Filed 03/31/21 Page 13 of 45




       Here, Defendants argue that the LSA and its Supplements closely resemble

“short-term notes secured by a lien on a small business or some of its assets.” 67

Specifically, it argues that the LSA and its Supplements were “short-term notes

secured by a pledge of Sqor’s business property that formalizes an open account debt

incurred to address Sqor’s cash-flow deficiencies.” 68 But as CCM points out, the LSA

and its Supplements contain a number of terms that would not be included were the

instruments easily categorized as “short-term notes secured by a lien on a small

business or some of its assets.” 69 For example, the “Right to Invest,” 70 which provided

CCM the right to purchase shares of preferred stock in a subsequent financing round

and high interest rate of 12% (suggesting a relatively high-risk) differentiate the LSA

from your typical short-term note secured by a lien on a small business or its assets.

Moreover, when faced with an instrument that is similar in many respects to the

instruments at issue here, the Sixth Circuit declined to “struggle to fit an atypical

peg into a standardized hole when the Supreme Court has provided, in its four factor

test [discussed below], a tool for custom fitting.” 71 Accordingly, the Court finds that

the instruments at issue here are not sufficiently similar to a short-term note secured

by a lien on a small business or its assets to end the inquiry into whether the

instruments are “notes.”




67 Id.
68 R. Doc. 179-1.
69 Reves, 494 U.S. at 65.
70 R. Doc. 179-3.
71 Bass v. Janney Montgomery Scott, 210 F.3d 577, 585 (6th Cir. 2000).
     Case 2:17-cv-12039-WBV-MBN Document 209 Filed 03/31/21 Page 14 of 45




       Because the Court determines that the instruments in question are not

sufficiently similar to an item on the family resemblance list, it must examine four

factors to determine “whether the instrument at issue is another category that should

be added to the list of non-securities.” 72 These factors are:

               (1) the transaction is examined to assess the motivations
               that would prompt a reasonable seller and buyer to enter
               into it;

               (2) the “plan of distribution” of the instrument is examined
               to determine whether it is an instrument in which there is
               a “common trading for speculation or investment;”

               (3) the reasonable expectations of the investing public are
               considered; [and]

               (4) an inquiry into the existence of another regulatory
               scheme, which would significantly reduce the risk of the
               instrument, thereby rendering application of the Securities
               Acts unnecessary. 73

The Court examines each factor in turn.

                      i.      Economic Realities

       The first factor asks the Court to examine “[t]he motivations that would

prompt a reasonable seller and buyer to enter into [the transaction].” 74 Here, as in

Bass, 75 the Court finds that application of this factor is not straightforward. From

Sqor’s point of view, the motivation was almost certainly “to raise interim funds to

launch a new enterprise,” 76 however from CCM’s point of view, the transaction “looks



72 Trust Co., 104 F.3d at 1489.
73 LeBrun v. Kuswa, 24 F. Supp. 2d 641 (E.D. La. 1998) (citing Reves, 494 U.S. at 66-67) (emphases
removed).
74 Reves, 494 U.S. at 66.
75 210 F.3d at 585.
76 Id.
     Case 2:17-cv-12039-WBV-MBN Document 209 Filed 03/31/21 Page 15 of 45




more like a transaction for profit.” 77 Importantly, the Fifth Circuit has held that high

interest rates a buyer may receive on an instrument can be “profit.” 78 Here, CCM

has alleged that “the 12% and 8% interest rates for the Investments were

uncontrovertibly risky at the time of [sic] they were made.” 79 Moreover, as described

above, the instruments had a number of terms indicating that CCM entered the

transaction to gain a profit, including the right to purchase stock in a subsequent

financing round. Accordingly, the Court finds that this factor slightly favors a finding

that the instruments are notes.

                       ii.     Plan of Distribution

       The second factor of the Reves test asks whether the instrument is one for

which there is “common trading for speculation and investment.” 80                      In order to

establish “common trading” a plaintiff need only allege that the notes were “offered

and sold to a broad segment of the population.” 81 However, the Fifth Circuit has

explicitly held that “[a] debt instrument may be distributed to but one investor, yet

still be a security.” 82

       In its Opposition, CCM argues that “investments in Sqor was [sic] offered to

many people over an extended period, by a company purporting to broker and sell

‘investment securities.’” 83 But CCM does not allege as much in its First Amended

Complaint, and therefore this statement by CCM is not entitled to an assumption of


77 Id.
78 Trust Co., 104 F.3d 1478, 1489.
79 R. Doc. 74 at 7 ¶ 25.
80 Reves, 494 U.S. 56, 66 (1990) (quoting SEC v. C.M. Joiner Leasing Corp., 320 U.S. 344, 353 (1943)).
81 Id. at 68.
82 Trust Co. of La. v. N.N.P., Inc., 104 F.3d 1478, 1489 (5th Cir. 1997).
83 R. Doc. 184 at 7.
     Case 2:17-cv-12039-WBV-MBN Document 209 Filed 03/31/21 Page 16 of 45




truth. At any rate, although CCM argues that “investments” were offered to various

parties over time, it leaves “investments” undefined, and does not argue that the

opportunity to enter into similar LSAs was offered to others on the same or similar

terms. Accordingly, CCM has not established that the instruments were “offered and

sold to a broad segment of the population,” and the Court therefore finds that this

factor weighs against the characterization of the instruments as notes. This is not,

however, fatal to CCM’s argument that the instruments are notes, as the Fifth Circuit

has held that this factor is not dispositive. 84 Further analysis of the remaining Reves

factors is therefore required.

                        iii.      Expectations of the Public

        The third factor of the Reves test asks how an investor would reasonably view

the obligations. 85 As with the first factor, the Court finds that application of the third

factor is not straightforward. “The reasonable expectation of the investing public

would normally be that bridge loans are not securities,” 86 yet here the LSA and its

Supplements are drafted with various terms (and a very high interest rate) that

suggest that the instruments are not typical bridge loans, and may be more properly

described as securities. Accordingly, the Court finds this factor neutral or may lean

in favor of finding an instrument is a security.




84 Trust Co., 104 F.3d at 1489.
85 Id. at 1489-90.
86 Bass, 21 F.3d at 585.
     Case 2:17-cv-12039-WBV-MBN Document 209 Filed 03/31/21 Page 17 of 45




                       iv.     Another Regulatory Scheme

       The fourth and final factor of the Reves test asks “whether there is some factor

that reduced the risk of the instrument, rendering application of securities law

unnecessary.” 87 In Reves, the Supreme Court focused on whether the note was

collateralized, whether the note was insured, and whether any other federal legal

regime applied to the note such that application of securities laws was unnecessary. 88

       Here, the instruments were not insured, and no party identifies any other legal

regime (other than Louisiana securities laws 89), which would apply to the instrument.

The only risk-reducing factors at play are (1) that the instruments were personally

guaranteed by Michael Worley; and (2) that the instruments were secured by the

value of Sqor’s assets. The First Amended Complaint acknowledges that Worley

provided a personal guarantee by Worley. 90 That said, the First Amended Complaint

also alleges that the personal guarantee “eventually turned out to be worthless once

Worley declared bankruptcy.” 91 Moreover, the First Amended Complaint also alleges

that although the transactions were “secured” by the assets of Sqor, the $16 million

investment of CCM far exceeded the $2.5 million value of Sqor’s assets. 92 Further,

the First Amended Complaint makes numerous allegations in which it acknowledges

that the investments were “risky” without discussion of any risk-reducing factors. 93


87 Matthew v. Stolier, 207 F. Supp. 3d 678, 686 (E.D. La. 2016) (citing Reves, 494 U.S. at 68-69).
88 Reves, 494 U.S. at 68-69.
89 State securities regulations generally do not suffice as another regulatory scheme under Reves. See

Chao Xiz Zhang-Kirkpatrick v. Layer Saver, LLC, 84 F. Supp. 3d 757, 765 (N.D. Ill. 2015) (citing S.E.C.
v. Thompson, 732 F.3d 1151, 1169 (10th Cir. 2013)).
90 R. Doc. 74 at 26 ¶ 75.
91 Id.
92 Id. at 6 ¶ 23.
93 See, e.g., id. at 7 ¶ 27.
     Case 2:17-cv-12039-WBV-MBN Document 209 Filed 03/31/21 Page 18 of 45




Rather, CCM alleges that it was willing to enter such a “risky” transaction because

the “potential of high investment returns warranted the investments and [because

the] company had significant present value.” 94 In short, the only two factors that can

be viewed as reducing the risk of the transactions did little in practice to reduce

CCM’s risk at all. This differs from similar cases, such as Bass v. Janney Montgomery

Scott, Inc., 95 where the Sixth Circuit found that the notes at issue were “heavily

secured.” 96 Accordingly, the Court finds that this factor weighs in favor of finding the

instruments are notes.

        While the analysis thus far has revealed support on both sides of the question

as to whether the instruments are notes, the Court finds that considered together the

Reves factors tilt toward finding that the LSA and its Supplements are “notes” and

therefore “securities.” However, this does not end the inquiry, as Defendants make

additional arguments separate from the Reves factors. The Court therefore continues

to analyze Defendants’ arguments before making a final determination.

                        v.         Judicial Admissions or Estoppel

        Finally, the Court addresses the argument that CCM is barred from arguing

that the instruments are notes because CCM argued in Worley’s bankruptcy

proceedings that the instruments were simply loans. Defendants point to filings by

CCM in Worley’s bankruptcy where CCM described the instruments as “loans,” 97 and




94 Id.
95 210 F.3d 577 (6th Cir. 2000).
96 Id. at 585.
97 See R. Doc. 179-11 at 4.
     Case 2:17-cv-12039-WBV-MBN Document 209 Filed 03/31/21 Page 19 of 45




moved for a nondischargeability judgment in which it repeatedly suggested that the

instruments were loans. 98

       Defendants first argue that CCM is barred by collateral estoppel from arguing

that the instruments are anything other than “loans.”                    “To establish collateral

estoppel under federal law, one must show: (1) that the issue at stake be identical to

the one involved in the prior litigation; (2) that the issue has been actually litigated

in the prior litigation; and (3) that the determination of the issue in the prior litigation

has been a critical and necessary part of the judgment in that earlier action.” 99 As

CCM points out, Defendants have failed to establish that the issue at hand was

“actually litigated” in Worley’s bankruptcy. Accordingly, the doctrine of collateral

estoppel is not at issue here.

       Next, Defendants argue that that CCM’s bankruptcy filings should judicially

estop CCM from arguing that the instruments are securities. For judicial estoppel to

apply, three criteria must be met: “(1) the party against whom judicial estoppel is

sought has asserted a legal position which is plainly inconsistent with a prior

position; (2) a court accepted the prior position; and (3) the party did not act

inadvertently.” 100 The Court does not find that CCM’s filings in Worley’s bankruptcy

are “plainly inconsistent” with its instant argument that the instruments are

securities. Although CCM characterizes the instruments as loans in the Worley

bankruptcy proceeding, virtually all “notes” (which are by statutory definition


98 See R. Doc. 179-12 and 179-13.
99 Rabo Agrifinance, Inc. v. Terra XXI, Ltd., 583 F.3d 348, 353 (5th Cir. 2009).
100 Love v. Tyson Foods, 677 F.3d 258, 261 (5th Cir. 2012) (quoting Reed v. City of Arlington, 650 F.3d

571, 574 (5th Cir. 2011) (en banc)).
      Case 2:17-cv-12039-WBV-MBN Document 209 Filed 03/31/21 Page 20 of 45




securities) are debt instruments.             Moreover, CCM makes many of the same

arguments in Worley’s bankruptcy regarding Worley’s misrepresentations as it does

here. 101 In short, the passing characterization of the Loan and Security Agreement

as a loan in the setting of Worley’s bankruptcy proceedings is not sufficiently

inconsistent with the arguments that the LSA (with its Supplements) are notes that

judicial estoppel is warranted here.

        Finally, Defendants argue that CCM’s bankruptcy filings are a judicial

admission. The Fifth Circuit has defined a judicial admission as a “formal concession

in the pleadings or stipulations by a party or counsel that is binding on the party

making them.” 102 In order to qualify as a judicial admission, a statement must be

“deliberate, clear, and unequivocal.” 103 Indeed, “for a statement of counsel to qualify

as a judicial admission it must be made intentionally as a waiver, releasing the

opponent from proof of fact.” 104

        For much the same reason that the Court does not find judicial estoppel

applicable, the Court does not find that CCM’s filings in Worley’s bankruptcy

constitute “formal concessions” or “deliberate, clear, and unequivocal” admissions

that the instruments at issues are not securities. Further, even if such a concession

can be gleaned from CCM’s filings in the bankruptcy proceeding, there is no evidence

that CCM intended to waive any argument that the instruments were security

agreements in future proceedings. Accordingly, the Court does not find that CCM


101 See, e.g., R. Doc. 179-12 at 3 ¶ 16.
102 Martinez v. Bally’s Louisiana, 244 F.3d 474, 476 (5th Cir. 2001).
103 Heritage Bank v. Redcom Laboratories, Inc., 250 F.3d 319, 329 (5th Cir. 2001).
104 United States v. Chavez-Hernandez, 671 F.3d 494, 501 (5th Cir. 2012).
      Case 2:17-cv-12039-WBV-MBN Document 209 Filed 03/31/21 Page 21 of 45




has made a judicial admission that bars it from arguing that the instruments are

securities.

        In summary, the Court has found that the Reves factors, on balance, weigh in

favor of finding that the instruments are “notes” and therefore securities. The Court

has further found that CCM is not barred or estopped from arguing otherwise.

Because the Court finds that the instruments are “notes” the Court does not address

whether the instruments are also “investment contracts” under the test articulated

in SEC v. W.J. Howey Co. 105

        B.      Securities Fraud Claims

        Plaintiff’s securities fraud claims are governed by the Private Securities

Litigation Reform Act of 1995 (the “PSLRA”), which was enacted to prevent the abuse

of federal securities laws by plaintiffs. 106 “In order to state a claim under section

10(b) of the 1934 Act and Rule 10b-5, a plaintiff must allege, in connection with the

purchase or sale of securities, ‘(1) a misstatement or omission (2) of material fact (3)

made with scienter (4) on which plaintiff relied (5) that proximately caused [the

plaintiffs’] injury.’” 107   A private securities fraud claim is also subject to the

heightened pleading standard of Rule 9(b), which provides that “[i]n alleging fraud or

mistake, a party must state with particularity the circumstances constituting fraud




105 328 U.S. 293 (1946).
106 15 U.S.C. § 78u-4. Plaintiff seems to suggest at numerous times that because its complaint is not
a “nuisance filing” the heightened standards of the PSLRA should not apply to it. Plaintiff cites no
authority for this proposition, and such an argument would conflict with black-letter law.
107 Nathenson v. Zonagen Inc., 267 F.3d 400, 406-407 (5th Cir. 2001) (quoting Tchman v. DSC

Communications Corp., 14 F.3d 1061, 1067 (5th Cir. 1994)).
      Case 2:17-cv-12039-WBV-MBN Document 209 Filed 03/31/21 Page 22 of 45




or mistake. Malice, intent, knowledge, and other conditions of a person’s mind may

be alleged generally.” 108

        In interpreting the pleading requirements under the PSLRA, the Fifth Circuit

has held that to state a claim for securities fraud, a plaintiff must “state not only the

time, place, and identity of the speaker, and the context of the alleged

misrepresentation, but also . . . explain why the challenged statement or omission is

false or misleading.” 109 “Directly put, the who, what, when, and where must be laid

out before access to the discovery process is granted.” 110

        Further, the Fifth Circuit disapproves of “group pleading.” 111 Accordingly,

“corporate officers may not be held responsible for unattributed corporate statements

solely on the basis of their titles, even if their general level of day-to-day involvement

in the corporation's affairs is pleaded.” 112 That said, “corporate documents that have

no stated author or statements within documents not attributed to any individual

may be charged to one or more corporate officers provided specific factual allegations

link the individual to the statement at issue.” 113 Such facts could include a signature

on the document or allegations of facts regarding an individuals participation in

forming the document or a specific portion of the document. 114

        Certain types of statements merit yet another level of protection. For example,

“it is well-established that generalized positive statements about a company’s


108 Fed. R. Civ. P. 9(b).
109 Southland Sec. Corp. v. INSpire Ins. Solutions, Inc., 365 F.3d 353, 362-63 (5th Cir. 2004).
110 Williams v. WMX Technologies, 112 F.3d 175, 178 (5th Cir. 1997) (emphasis in original).
111 Southland, 365 F.3d at 364-65.
112 Id. at 365.
113 Id.
114 Id.
      Case 2:17-cv-12039-WBV-MBN Document 209 Filed 03/31/21 Page 23 of 45




progress are not a basis for liability.” 115 Such statements are “non-actionable puffery”

if they are “of the vague and optimistic type that cannot support a securities fraud

action . . . and contain no concrete factual or material misrepresentation.” 116 The

PSLRA also includes a safe harbor for a “forward looking statement.” 117                    The safe

harbor provides that a forward-looking statement is not actionable if it is identified

as a forward looking statement, and is “accompanied by meaningful cautionary

statements identifying important factors that could cause actual results to differ

materially from those in the forward-looking statement.” 118 Alternatively, if the

statement was made by a natural person, a plaintiff must allege that it was “made

with actual knowledge by that person that the statement was false or misleading” or

if made by a business entity, that it was made by or with the approval of an executive

officer of that entity that had actual knowledge that the statement was false or

misleading. 119

        Additionally, a plaintiff must properly allege scienter. The PSLRA provides

that a plaintiff must allege “with particularity facts giving rise to a strong inference


115 Nathanson, 267 F.3d at 419.
116 Southland, 365 F.3d at 372 (quoting Lain v. Evans, 123 F. Supp. 2d 344, 348 (N.D. Tex. 2000)).
117 A “forward-looking statement” is defined in the PSLRA as “(A) a statement containing a projection

of revenues, income (including income loss), earnings (including earnings loss) per share, capital
expenditures, dividends, capital structure, or other financial items; (B) a statement of the plans and
objectives of management for future operations, including plans or objectives relating to the products
or services of the issuer; (C) a statement of future economic performance, including any such statement
contained in a discussion and analysis of financial condition by the management or in the results of
operations included pursuant to the rules and regulations of the Commission; (D) any statement of the
assumptions underlying or relating to any statement described in subparagraph (A), (B), or (C); (E)
any report issued by an outside reviewer retained by an issuer, to the extent that the report assesses
a forward-looking statement made by the issuer; or (F) a statement containing a projection or estimate
of such other items as may be specified by rule or regulation of the Commission.” 15 U.S.C. § 78u-
5(c)(i)(1).
118 15 U.S.C. § 78u-5(c)(1)(A).
119 Id. § 78u-5(c)(1)(A).
      Case 2:17-cv-12039-WBV-MBN Document 209 Filed 03/31/21 Page 24 of 45




that the defendant acted with the required statement of mind.” 120 The Fifth Circuit

has held that “the required statement of mind for scienter is an intent to deceive,

manipulate, or defraud or severe recklessness.” 121 Allegations of scienter must be

“‘cogent and compelling’ not simply ‘reasonable’ or ‘permissible.’” 122

          With these legal concepts in mind, the Court turns to Plaintiff’s Complaint to

determine whether it adequately states a claim for securities fraud.

                1.     Business Plan

          The Court first turns to CCM’s allegations regarding the Business Plan. The

first step in this analysis is to determine the statements in the Business Plan that

CCM alleges are false. CCM’s allegations regarding the Business Plan are largely

found in Complaint paragraphs 38-47. 123 These include:

      •   “Sqor now seeks a bridge of up to $10 million for the B round of financing. This

          bridge capital will fund immediate international growth, and allow the

          company to secure up to 10 major Sports Enterprises over the next six months.

          Sqor expects to be in the market raising a round of equity capital of up to

          $25mm in Q1 2016, and it is the company’s intention to use this capital to

          repay all loans, and continued global growth opportunities.” 124




120 Id. § 78u-5(b)(2).
121 Spitzberg v. Houston Am. Energy Corp., 758 F.3d 676, 684 (5th Cir. 2014) (quoting Lomand v. US
Unwired, Inc., 565 F.3d 228, 267 (5th Cir. 2009)).
122 Local 731B of T. Excavators and Pavers Pension Tr. Fund v. Diodes, Inc., 810 F.3d 951, 960 (5th

Cir. 2016) (quoting Indian Elec. Workers’ Pension Tr. Fund IBEW v. Shaw Grp., Inc., 573 F.3d 527,
533 (5th Cir. 2008)).
123 Related allegations in Paragraphs 43, 45, and 47 are discussed below.
124 R. Doc. 179-8 at 5. CCM’s allegations can be found at R. Doc. 74 at 10-11 ¶¶ 40-41.
      Case 2:17-cv-12039-WBV-MBN Document 209 Filed 03/31/21 Page 25 of 45




      •   A “growth chart” reflecting “Sqor’s net income for 2016 to be $1.3 million,

          projected 2017 net income as $12.7 million, and projected 2018 net income as

          $44 million.” 125

      •   “Sqor boasts more than 1,000 registered athletes worldwide, actively using the

          platform.” 126 Relatedly, “Sqor currently has 325M fans/total potential reach.”

      •   Sqor’s social media growth metrics chart. 127

Accordingly, and contrary to Defendants’ assertion, CCM has alleged that certain

specific statements in the Business Plan are false. The question before the Court is

whether CCM’s allegations that these statements in the Business Plan are false are

sufficient to state a claim under the PSLRA.

          CCM has failed to adequately allege a speaker with respect to the Business

Plan.      Plaintiff first states that “Prior to any CCM investments, in July 2015,

Defendants sent a document entitled “Business Plan” (the “Business Plan”) to CCM

to solicit its interest in the Securities.” 128 This is impermissible group pleading. But

CCM immediately follows this sentence with another:                  “The Business Plan was

created and/or approved by Sqor, the Pontchartrain Defendants, Wilhite, May and

Worley.” 129 “[C]orporate documents that have no stated author or statements within

documents not attributed to any individual may be charged to one or more corporate

officers provided specific factual allegations link the individual to the statement at


125 R. Doc. 179-8 at 18. CCM’s allegations (quoted here) can be found at R. Doc. 74 at 12 ¶ 43.
126 Id. at 9. CCM’s allegations can be found at R. Doc. 74 at 12-13 ¶¶ 44-45.
127 Id. at 12. CCM’s allegations can be found at R. Doc. 74 at 13-14 ¶¶ 46-47. The Court notes that

the chart is empty in the version attached to Defendants’ Motion to Dismiss, but has been reproduced
in a populated form in Plaintiff’s Complaint.
128 R. Doc. 74 at 10 ¶ 39.
129 Id.
      Case 2:17-cv-12039-WBV-MBN Document 209 Filed 03/31/21 Page 26 of 45




issue.” 130 “Such specific facts tying a corporate officer to a statement would include

a signature on the document or particular factual allegations explaining the

individuals involvement the formulation of either the entire document, or that

specific portion of the document, containing the statement.” 131

        Here, Plaintiff’s barebone statement that the Business Plan “was created

and/or approved by Sqor, the Pontchartrain Defendants, Wilhite, May and Worley” is

insufficient to state a claim as Wilhite, May, and Worley. As an initial matter, CCM’s

allegation does not so much name a speaker as “it merely narrows the range of

speakers.” 132 Further, CCM fails to allege what statements in the Business Plan are

attributable to Wilhite, May, or Worley. This too is insufficient. 133 Accordingly,

CCM’s allegation regarding the Business Plan fail under the PSLRA.

        CCM’s allegations regarding the Business Plan suffer from other defects as

well. For example, certain forward-looking statements in the Business Plan fall

within the PSLRA’s safe harbor. The PSLRA provides that when forward-looking

statements is made by a natural person, a plaintiff must allege that it was “made

with actual knowledge by that person that the statement was false or misleading.”

Alternatively, if such statements are made by a business entity, that it was made by

or with the approval of an executive officer of that entity that had actual knowledge



130 Southland Sec. Corp., 365 F.3d at 365.
131 Id.
132 Barrie v. Intervoice-Brite, Inc., 397 F.3d 249, 261 (5th Cir. 2005) (cleaned up).
133 See, e.g., In re OCA, Inc. Sec. & Derivative Litig., No. 05-2165, 2006 WL 3747560, at *12 (E.D. La.

Dec. 14, 2006); see also Southland, 365 F.3d at 365 (holding allegations insufficient because the
plaintiff “fails to specify which of the[] documents is attributable to each individual defendant, let
alone which portions or statements within the[] documents are assignable to each individual
defendant”).
      Case 2:17-cv-12039-WBV-MBN Document 209 Filed 03/31/21 Page 27 of 45




that the statement was false or misleading. 134 Sqor’s growth chart discussed in

Paragraph 43 is undoubtably a forward-looking statement, yet CCM includes no

allegation that it was made by a person with actual knowledge that the statement

was false or misleading, or that it was approved by an executive officer that had

actual knowledge that the statement was false and misleading.

        Because the Court finds that CCM’s allegations regarding the Business Plan

fail due to CCM’s failure to adequately allege a speaker, the Court does not address

Defendants’ host of other arguments for why CCM’s allegations regarding the

Business Plan fail, including puffery and failure to allege scienter.

               2.      FC Bayern Munich Sports Enterprise

        The Court next turns to CCM’s allegations regarding FC Bayern, detailed in

paragraphs 51-55. In sum, CCM alleges that Wilhite and Hammer showed CCM an

unsigned draft agreement in June 2015. 135 CCM alleges that Wilhite and Hammer

represented that the agreement was standard, and that it was “close” to closing a deal

with FC Bayern. 136 In August 2015, Wilhite emailed an executed agreement to CCM,




134 15 U.S.C. § 78u-5(c)(1)(A). The Court puts to the side here the argument that Defendants are
entitled to a safe harbor as a result of a cautionary statement. The Business Plan does include a
“Notice and Disclaimer” which provides that: “This Business Plan incorporates management’s forecast
of how the Company might perform. The projects do not include an evaluation of the support of
management’s assumptions. There will usually be differences between projected and actual results
because events and circumstances frequently do not occur as expected, and those differences may be
material.” R. Doc. 179-8 at 2. But such language is not “meaningful” as it does not contain
‘“substantive” company-specific warnings based on a realistic description of the risks applicable to the
particular circumstances, not merely a boilerplate litany of generally applicable risk factors.”
Southland, 365 F.3d at 372 (internal quotation omitted). Accordingly, the forward-looking statements
in the Business Plan are not afforded the PSLRA’s safe harbor based on this this boilerplate language.
135 R. Doc. 74 at 16-17 ¶ 52.
136 Id.
      Case 2:17-cv-12039-WBV-MBN Document 209 Filed 03/31/21 Page 28 of 45




which looked similar but contained a series of “critical differences” 137 which resulted

in an agreement that “did not bind FCB to anything meaningful.” 138

        CCM fails to state the alleged misrepresentation(s) here.                    At best, what

Plaintiff has alleged is that Wilhite sent a draft contract to CCM, and that once the

contract was executed, Wilhite sent the finalized agreement without pointing out key

alterations. There is no allegation that Wilhite withheld material information or

misrepresented the terms of the finalized contract. The closest that CCM gets to an

actionable misrepresentation in these Paragraphs is in alleging that Wilhite

represented that the draft agreement was the “standard used for all teams.” 139 It is

unclear from the Complaint whether this was false; all that is clear is that the

finalized agreement with FC Bayern was different.

        Indeed, the entirety of this set of allegations requires the inference that Wilhite

was engaging in a “bate and switch” by showing CCM a draft contract, purposely

negotiating different terms with FC Bayern, and then sending CCM the finalized

contract hoping they would not notice any changes. Even at the 12(b)(6) pleading

stage, 140 that inference is a step too far on the facts alleged, particularly given that

Wilhite sent CCM the executed FC Bayern agreement after it was finalized and did

not misrepresent or hide any of the finalized terms. 141 Accordingly, CCM fails to



137 Id. at 17 ¶ 53.
138 Id. at 18 ¶ 54.
139 R. Doc. 74 at 16-17 ¶ 52.
140 The Court need not “strain to find inferences favorable to the plaintiffs.” Southland, 365 F.3d at

361 (quoting Westfall v. Miller, 77 F.3d 868, 870 (5th Cir. 1996)).
141 The Court notes that despite CCM’s myriad allegations of misstatements in emails, CCM attaches

only a singular email to its Motion to Dismiss. See R. Doc. 184-1 at 17. This email fails to adequately
support CCM’s allegations. Rather it is only a representation by Wilhite that the “Contract is
    Case 2:17-cv-12039-WBV-MBN Document 209 Filed 03/31/21 Page 29 of 45




allege a claim sufficient under the PLSRA or Rule 9(b) with respect to the FC Bayern

agreement.

               3.      Brand Capabilities Deck

       The Court next turns CCM’s allegations regarding the Brand Capabilities

Deck, largely found in Complaint Paragraphs 61-63. 142                 CCM alleges that “the

Defendants sent CCM a “Brand + Capabilities + Deck- 5.2016.pdf” (the “Brand

Capabilities Deck”) which specifically states that Sqor had a “social post reach” of 2.5

million followers, with “10x” higher average engagement.” 143 CCM contends that this

was false, and that the Brand Capabilities Deck “contained a host of other

misrepresentations” including that certain athletes would drive traffic to Sqor and

that various NBA players endorsed a “Road to the Draft” program. 144

       As with the Business Plan, CCM fails to demonstrate a speaker with respect

to the Brand Capabilities Deck.            CCM again engages in impermissible group

pleading, alleging only that “Defendants sent CCM” the Brand Capabilities Deck,

without any analysis as to who drafted, edited, or approved the Brand Capabilities

Deck (and certainly without any analysis of who drafted, edited, or approved

particular statements in the Brand Capabilities Deck). As the Fifth Circuit has held,

this is plainly insufficient.         Accordingly, CCM fails to allege a sufficiently

particularized claim with respect to the Brand Capabilities Deck.




approved,” without any discussion as to the terms of the contract. Indeed, it was only shortly after
this email that Wilhite allegedly emails the finalized contract to CCM.
142 Separate allegations in Paragraphs 61 and 62 of the Complaint are discussed below.
143 R. Doc. 74 at 21 ¶ 61.
144 Id. at 21-22 ¶¶ 62-63.
      Case 2:17-cv-12039-WBV-MBN Document 209 Filed 03/31/21 Page 30 of 45




                4.       Additional Statements

        Finally, CCM makes various other allegations, which are not easily classified.

The Court addresses each below.

       •   In Paragraphs 42, 45, and 47, CCM alleges that Sqor, Wilhite, the

           Pontchartrain Defendants, Worley, May, and later Gregg made and

           reiterated misrepresentations in the Business Plan145 during “in-person

           meetings, telephone conferences and through written correspondence

           leading up to” CCM’s investments. 146

                o The allegations in these Paragraphs fail to pass muster under the

                     particularity requirement of the PSLRA and Rule 9(b).                       The

                     allegations do not specify which purported misrepresentations were

                     reiterated. Further, they do not adequately allege a speaker, relying

                     instead on group pleading. Additionally, the allegations do not specify

                     when or where a given misrepresentation took place, relying instead

                     on generalities. Accordingly, these paragraphs fail to state a claim.

       •   In Paragraph 48, CCM alleges that “Sqor, Wilhite, the Pontchartrain

           Defendants, Worley, May, and later Gregg, actively or passively participated

           in    the    marketing     of   the    Securities     to    CCM      through      various

           misrepresentations in July 2015 . . . and continuing through . . . up until

           Spring June [sic] 2017. They engaged in these misrepresentations in person



145 These alleged misrepresentations dealt with whether Sqor could or would raise capital as promised,
Sqor’s fans and users, and Sqor’s user growth metrics.
146 R. Doc. 74 at 11-14 ¶¶ 42, 45, and 47.
       Case 2:17-cv-12039-WBV-MBN Document 209 Filed 03/31/21 Page 31 of 45




             [sic] meetings with CCM, via telephone and via email communications

             transmitting materially misleading information . . . . In a series of continuing

             written and verbal misrepresentations spanning from July 2015 until July

             2017, Sqor, Wilhite, the Pontchartrain Defendants, Worley, May, [and]

             Gregg recklessly and/or fraudulently misrepresented Sqor’s ability to attract

             additional investor capital. . . .” 147

                 o The allegations in Paragraph 48 fail to comply with the particularity

                     requirement of the PSLRA and Rule 9(b). They do not specify a

                     misrepresentation,        instead   describing      the       purported

                     misrepresentation in only the most general of terms. Again, these

                     allegations fail to properly allege a speaker, relying instead on group

                     pleading.    Plaintiff fails to plead with particularly when the

                     misrepresentation occurred, instead relying on a two-year time

                     period. Accordingly, this Paragraph fails to state a claim.

         •   In Paragraph 49, CCM alleges that “[f]rom July 2015 to July 2017,

             Defendants consistently misrepresented the number of ‘users’ of the Sqor

             application and platform” and that these misrepresentations were “made in

             verbal and written materials presented to CCM on a continuing basis.” 148

             CCM further alleges that “Each of the Defendants at various points

             throughout these investment rounds misrepresented to CCM the number of




147   R. Doc. 74 at 15 ¶ 48.
148   R. Doc. 74 at 15-16 ¶ 49.
      Case 2:17-cv-12039-WBV-MBN Document 209 Filed 03/31/21 Page 32 of 45




           users and potential users of the Sqor technology, realistic prospects for

           alleged deals in the pipeline and the financial projections.” 149

               o For the same reasons as the allegations in Paragraph 48, the

                   allegations in Paragraph 49 also fail to comply with the particularity

                   requirement of the PSLRA and Rule 9(b). They do not specify a

                   misrepresentation, they impermissibly rely on group pleading, and

                   they do not adequately state when or where a misstatement occurred.

                   Accordingly, this Paragraph fails to state a claim.

       •   In Paragraph 50, CCM alleges that “[f]rom July 2015 through May 2017,

           Defendants (in particular, Brain Wilhite, May, Worley, Gregg and the

           Pontchartrain Defendants) misrepresented the likelihood of several

           potential business developments such as the likelihood other sports clubs

           and organizations join Sqor and use its technology.” 150 CCM offers some

           examples, and alleges that “[i]n an email on March 2, 2016, Wilhite went so

           far as to say he had engaged the NFL Players’ Union and that they had

           ‘parted with an understanding and agreement (Verbal MOU) to move

           forward to an ‘official’ partnership between us.’” 151 CCM makes the same

           allegation regarding the NFL Players Union in Paragraph 59. 152

               o The         allegations   in   Paragraph   50   that   various   Defendants

                   misrepresented the likelihood of business developments fails as CCM


149 Id.
150 R. Doc. 74 at 16 ¶ 50.
151 Id.
152 Id. at 20 ¶ 59.
       Case 2:17-cv-12039-WBV-MBN Document 209 Filed 03/31/21 Page 33 of 45




                     fails to properly allege a speaker, a misstatement, or specifically when

                     the misstatement was made.       The allegations regarding Wilhite’s

                     March 2, 2016 statement that Sqor had a Verbal MOU with the NFL

                     Players Union do not suffer from the same defects, but do suffer from

                     others. For example, although CCM alleges that Wilhite’s statement

                     was “not true,” CCM fails to allege what the truth of the matter was.

                     Further, the representation is at best vague as it involved only an

                     “understanding    and   agreement”     to   “move   forward”   with   a

                     partnership, not that any formal agreement or partnership had been

                     reached. Accordingly, this Paragraph fails to state a claim.

         •   In Paragraphs 56 and 57, CCM alleges that “Sqor and its controlling persons

             provided very detailed projections that were more than just simple

             projections” and that “[d]ollar figures were attached to each of these

             prospective deals and they were assigned a percentage chance of them

             closing.” 153 CCM further alleges that “[o]ne example is ESPN” and that

             “[t]his purported opportunity [ESPN’s purchase of Sqor] was put forth by

             email on December 13, 2016 and continued through summer 2016. CCM

             later learned that . . . there was a preliminary meeting with a mid-level

             person at ESPN, but the relationship with ESPN did not get past that point,

             and therefore there never was a potential deal to be had.” 154




153   R. Doc. 74 at 18-19 ¶ 56.
154   Id. at 19 ¶ 57.
      Case 2:17-cv-12039-WBV-MBN Document 209 Filed 03/31/21 Page 34 of 45




               o The allegations of Paragraph 56 fail to comply with the particularity

                   requirements of the PSLRA and Rule 9(b). CCM fails to state a

                   speaker, instead relying on impermissible group pleading. Although

                   CCM alleges that there existed “very detailed projections” with

                   specific dollar figures and percentages attached to each prospective

                   deal, the details of any misstatement are noticeably absent. CCM

                   makes various arguments in Paragraph 56 regarding puffery, but

                   such arguments are misplaced when CCM has failed to properly

                   allege a misstatement in the first instance. The only allegation that

                   CCM does allege with any degree of particularity regards ESPN. But

                   CCM alleges that the misstatement about ESPN was made on

                   December 13, 2016. This statement was therefore made well after all

                   four of CCM’s investments, as CCM’s final investment was made in

                   June 2016. 155 Accordingly, even if the allegation did comply with the

                   PSLRA and Rule 9(b), CCM could not have relied on it when investing

                   in Sqor.

       •   In Paragraph 58, CCM alleges that on March 1, 2016, Hammer and/or

           Wilhite sent an email to CCM conveying that “a prospective investor, the



155The Court notes that the Complaint reads that the opportunity “was put forth by email on December
13, 2016 and continued through summer 2016.” This suggests that there was a scriveners error in the
Complaint, and that Plaintiff either meant “December 13, 2015” or “though summer 2017,” either of
which would make sense on these facts. That CCM does not address this in its Opposition suggests
that “December 13, 2016 . . . through summer 2017” is likely the correct date. In any event, Paragraph
57 fails the particularity requirement. Although it properly alleges a speaker and date, it fails to allege
Wilhite’s misstatement beyond vaguely stating that Wilhite “represented ESPN was very interested
in Sqor and had in fact discussed eventually buying Sqor.”
       Case 2:17-cv-12039-WBV-MBN Document 209 Filed 03/31/21 Page 35 of 45




             Mailman Group, was interested in investing in Sqor and purchasing a

             franchise license to Sqor China and other Asian countries” and that Wilhite

             sent an email to CCM showing Sqor’s “global footprint” of users across the

             globe. 156

                  o With respect to the representation regarding Mailman Group,

                     Plaintiff fails to properly allege a speaker, seeming to indicate that

                     Hammer (who is no longer a party) made a misrepresentation. CCM

                     does not explain how Wilhite or Hammer “conveyed” information

                     about the Mailman Group, nor what the truth of the matter was. With

                     respect to Wilhite’s email regarding a “global footprint,” CCM fails to

                     allege that the statement was false or why.         Accordingly, this

                     Paragraph fails to state a claim.

         •   In    Paragraph    60,   CCM    alleges     that   Defendants   made   various

             misrepresentations, including:      (1) On November 19, 2015, Hammer

             misrepresented that Sqor met for a second time with the Dallas Cowboys

             organization, which he stated would sign up with Sqor; (2) On December 1,

             2016, Wilhite misrepresented in emails that Sqor had undertaken a new

             revenue pipeline, which would provide Sqor with $5.5 million in revenue;

             (3) On May 25-31, 2016, Hammer and Wilhite “misrepresented to CCM via

             emails and telephone conferences that Sqor would partner with Under

             Armor, which would significantly enhance Sqor’s user reach, popularity, and



156   R. Doc. 74 at 19 ¶ 58.
       Case 2:17-cv-12039-WBV-MBN Document 209 Filed 03/31/21 Page 36 of 45




             value;” and (4) On May 25, 2016, “Wihite and Gregg misrepresented Sqor’s

             ‘revenue velocity’ via spreadsheet and email and phone calls to CCM.” 157

                 o The first allegation in Paragraph 60 deals with a statement by

                     Hammer, who is no longer a party to this action.            The second

                     allegation, that Wilhite misrepresented that Sqor had undertake a

                     new revenue pipeline which would provide Sqor with $5.5 million in

                     revenue, also fails as it is made in too general of terms and it does not

                     expressly allege what Wilhite represented about the pipeline, though

                     it comes closer than the vast majority of the allegations in CCM’s

                     Complaint to meeting the requirements of the PSLRA and Rule 9(b).

                     The third allegation in Paragraph 60 fails to allege a misstatement

                     beyond stating that “via emails and telephone conferences” Hammer

                     and Wilhite stated that “Sqor would partner with Under Armor.” But

                     allegations regarding the specific statements (and which of the two

                     Defendants made them) are still lacking.           Finally, the fourth

                     allegation, that Wilhite and Gregg misrepresented Sqor’s “revenue

                     velocity” also fails to explain how they did so and what Wilhite and

                     Gregg represented the “revenue velocity” to be. These allegations

                     therefore fail to comply with the particularity requirement of the

                     PSLRA and Rule 9(b), and do not state a claim.




157   R. Doc. 74 at 20-21 ¶ 60.
      Case 2:17-cv-12039-WBV-MBN Document 209 Filed 03/31/21 Page 37 of 45




       •   In Paragraph 61, CCM alleges that “[i]n conversations and in written

           materials, Sqor portrayed the social medial followers and users of other

           platforms (such as Favre’s) as Sqor’s own user base, confusing CCM and

           causing it to believe that Sqor’s technology enjoyed widespread adoption

           among millions of users.” 158 CCM also alleges that “Favre knew or should

           have known Sqor was conflating Favre’s social media followers and fans with

           those of Sqor and misstating the influence of Sqor based on Favre’s own

           social media and advertising reach.” 159

              o These allegations fail to comply with the particularity requirement of

                  the PSLRA and Rule 9(b).                 The allegations merely reference

                  “conversations” and “written materials” without specifying who was

                  speaking, when the conversations took place, or specifically what was

                  said. Plaintiff further fails to allege any actionable statement by

                  Favre. 160 Accordingly, this Paragraph fails to state a claim.

       •   In Paragraph 62, CCM alleges that “Sqor provided CCM with several

           financial statements and projections, beginning in October 2015 and until

           June 2017, which contained material misstatements and omissions relating

           to the actual number of users of Sqor technology, revenue pipeline and


158 R. Doc. 74 at 21 ¶ 61.
159 Id.
160 The Court notes that beyond this Paragraph, Favre is hardly mentioned in the Complaint’s

allegations of misstatements. Plaintiff notes that there was a representation that he was a “featured
athlete” in the Business Plan, see R. Doc. 74 at 12 ¶ 44, and that he was included in other portions of
the Brand Capabilities Deck, see id. at 21-22 ¶ 62. Plaintiff also alleges that Favre was a controlling
person at Sqor, an issue the Court does not reach given the myriad of pleading deficiencies in CCM’s
Complaint. See id. at 25 ¶¶ 71-73. The Court finds the allegations against Favre remarkably thin,
even notwithstanding the heightened pleading standard of the PSLRA and Rule 9(b).
       Case 2:17-cv-12039-WBV-MBN Document 209 Filed 03/31/21 Page 38 of 45




             opportunities, use of funds by employees and other flaws to be proven at

             trial.” 161

                 o These allegations fail to comply with the particularity requirement of

                     the PSLRA and Rule 9(b). The allegations reference “several financial

                     statements and projections” over a two-year period, without

                     specifying who provided the financial statements, what the financial

                     statements said, why they were false, or when specifically the

                     financial statements were provided. Accordingly, this Paragraph fails

                     to state a claim.

         •   In Paragraph 64, CCM alleges that “Sqor, though various controlling

             persons, including Wilhite regularly misrepresented monthly active users

             (“MAUs”) and daily active users (“DAUs”) . . . of the “Sqor Platform” to CCM,

             including in various presentations, spreadsheets, and conversations over the

             course of 2015 until it became clear in April or May 2017 that Sqor’s

             Platform did not have the number of MAU’s or DAU’s that Defendants

             portrayed to CCM.” 162

                 o These allegations fail to comply with the particularity requirement of

                     the PSLRA and Rule 9(b). CCM alleges the speaker only as “Sqor,

                     though various controlling persons.” It fails to state with specify the

                     misrepresentation, stating only in general terms that CCM

                     misrepresented MAUs and DAUs in “various presentations,


161   R. Doc. 74 at 21 ¶ 62.
162   R. Doc. 74 at 22 ¶ 64.
       Case 2:17-cv-12039-WBV-MBN Document 209 Filed 03/31/21 Page 39 of 45




                     spreadsheets,       and   conversations”     over     a        two-year   period.

                     Accordingly, this Paragraph fails to state a claim.

         •   In Paragraph 65, CCM alleges that “Sqor severely misstated or omitted

             material information regarding supposed agreements, beginning in August

             2016 (or, possibly June 2016) with Omnicom Media Group, which Sqor said

             would yield $7.5 million in revenue in the first year, $15 million in revenue

             in the second year and $25 million in the third year. In an email to CCM on

             August 17, 2016, Wilhite even referred to ‘our recent Omnicom Media Group

             (OMG deal) Expected $7.5mm over next 12 mos).’ There never was such a

             deal.” 163

                 o Putting aside whether this Paragraph runs afoul of the particularity

                     requirements of the PSLRA and Rule 9(b), the allegations of this

                     Paragraph state that Sqor’s misstatements took place “in August

                     2016 (or, possibly June 2016)” and cite only to one email from August

                     17, 2016. CCM’s final investment was consummated on June 15,

                     2016,        so   CCM   could   not   have   relied       on     any   purported

                     misrepresentation in this Paragraph in making an investment.

                     CCM’s allegation that Sqor “possibly” made a misrepresentation in

                     June 2016 is plainly insufficient. This Paragraph therefore fails to

                     state a claim.




163   R. Doc. 74 at 22-23 ¶ 65.
      Case 2:17-cv-12039-WBV-MBN Document 209 Filed 03/31/21 Page 40 of 45




       •   In Paragraph 66, CCM alleges that “Sqor, Wilhite, the Ponchartrain

           Defendants, May and Worley continued to make and reiterated these

           misrepresentations during in-person meetings, telephone conferences, and

           written correspondence leading up to” to investments. 164

               o These allegations fail to comply with the particularity requirement of

                   the PSLRA and Rule 9(b). They do not specify a misrepresentation,

                   instead describing the purported misrepresentation in only the most

                   general of terms. They do not properly allege a speaker, relying

                   instead on group pleading. Plaintiff fails to plead with particularly

                   when the misrepresentation occurred, instead relying on a two-year

                   time period. Accordingly, this Paragraph fails to state a claim.

       •   Paragraph 67 of the Complaint alleges only when CCM’s supposed fraud was

           “reasonably knowable” to CCM and does not allege an actionable

           statement. 165

       •   In Paragraph 68, CCM alleges that “Defendants misrepresented the use of

           funds invested by CCM in various Securities by using such funds to pay back

           loans to certain individual investors.” 166

               o These allegations fail to comply with the particularity requirement of

                   the PSLRA and Rule 9(b). They do not specify a misrepresentation,

                   instead describing the purported misrepresentation in only the most



164 R. Doc. 74 at 23 ¶ 66.
165 Id. at 23 ¶ 67.
166 Id. at 24 ¶ 68.
       Case 2:17-cv-12039-WBV-MBN Document 209 Filed 03/31/21 Page 41 of 45




                     general of terms. They do not properly allege a speaker, relying

                     instead on group pleading. Plaintiff fails to plead with particularly

                     when the misrepresentation occurred, instead relying on a two-year

                     time period. Accordingly, this Paragraph fails to state a claim.

           The Court further notes that certain Defendants are essentially absent from

CCM’s allegations regarding “Materially False Statements, Recklessly or Knowing

Made.”        For example, Emaleigh Wilhite is mentioned in only one Paragraph, 167

wherein CCM alleges she was paid with the funds CCM investments, but no

misstatement or involvement in a misstatement is alleged. The Complaint contains

no allegations whatsoever that John Durham made a misstatement or was involved

in a misstatement.             And as discussed at length in the separate Order issued

contemporaneously with this Order, Dimitrios Bachadakis is seldom mentioned in

the Complaint. Although the Complaint alleges—on remarkably lean facts—that

these Defendants are control persons, these allegations fail in light of CCM’s failure

to allege a primary violation, as discussed below. Their inclusion in the Complaint,

along with the inclusion of Brett Favre as discussed in footnote 160, is an indication

that Plaintiff “resorted to the extraordinarily uncreative and rote pleading artifice of

naming every officer and director in sight—regardless of a legitimate factual basis

for doing so.” 168

           In short, CCM fails to meet the heightened pleading standards of the PSLRA

and Rule 9(b). In its Opposition, CCM seems to argue that the heightened standards


167   R. Doc. 74 at 24 ¶ 68.
168   R. Doc. 167-1 at 2.
      Case 2:17-cv-12039-WBV-MBN Document 209 Filed 03/31/21 Page 42 of 45




of the PSLRA should not be applied to it because the PSLRA was “enacted to dissuade

nuisance filings, targeting of deep-pocket defendants, vexatious discovery requests

and manipulation by class action lawyers.” 169             But CCM does not—and cannot—

argue that the PSLRA is not appliable by its plain language to CCM’s claims here.

Had Congress intended the PSLRA to apply to only class action filings, it could have

included such a caveat in the statute; it did not. When compared with more lenient

pleading standards, the requirements of the PSLRA and Rule 9(b) can seem stringent

in their application, as Plaintiff would likely argue is the case here. That does not

mean that they can be ignored. Because Plaintiff’s Complaint fails to state a claim

under the heightened requirements of the PSLRA and Rule 9(b), it must be dismissed.

        Because the Court finds that Plaintiff’s Complaint fails to comply with the

requirements of the PSLRA and Rule 9(b), the Court does not reach Defendants’

arguments regarding scienter, reasonable reliance, or loss causation.

        C.     Control Person Liability

        CCM’s control person liability claims under Section 20(a) of the Securities

Exchange Act similarly fail. These claims are largely dealt with in Paragraphs 69-

85 of the Complaint. 170 Importantly here, “[c]ontrol person liability is secondary and

cannot exist in the absence of a primary violation.” 171 Here, the Court has not found

a primary violation. Accordingly, these claims must be dismissed.




169 R. Doc. 184 at 1 (citing Tellabs, Inc. v. Makor Issues and Rights Ltd., 551 U.S. 308, 320 (2007)).
170 R. Doc. 74 at 24-29 ¶¶ 69-85.
171 Southland, 365 F.3d at 383 (citing Lovelace v. Software Spectrum Inc., 78 F.3d 1015, 2021 n.8 (5th

Cir. 1996)). See also Chiaretti v. Orthodontic Centers of Am., Inc., No. 03-1027, 2004 WL 7345221, at
*2 (E.D. La. Apr. 6, 2004) (same).
      Case 2:17-cv-12039-WBV-MBN Document 209 Filed 03/31/21 Page 43 of 45




        D.      State Law Claims

        Defendants argue that the Court should also dismiss Plaintiff’s state law

claims, including its Louisiana securities law claims. Defendants point to case law

holding that Louisiana courts look to federal courts in interpreting Louisiana

securities laws. 172 This may be true, but the Fifth Circuit has acknowledged that the

elements of a securities law violation under Louisiana law are notably different from

the elements under federal law. 173 In any event, CCM’s remaining claims are all

pendant state-law claims. “The district courts may decline to exercise supplemental

jurisdiction over a claim . . . if . . . the district court has dismissed all claims over

which it has original jurisdiction.” 174 A district court “enjoys wide discretion in

determining whether to retain jurisdiction over the remaining state law claims.” 175

“The general rule is that a court should decline to exercise jurisdiction over remaining

state-law claims when all federal-law claims are eliminated before trial. . . .” 176 Here,

this matter is dismissed at the pleadings stage, and only limited jurisdictional

discovery was conducted. Accordingly, the Court exercises its discretion to decline

supplemental jurisdiction over CCM’s remaining state-law claims.

        E.      Leave to Amend

        At several points in its Opposition, CCM notes that it can “easily amend” its

Complaint to state additional facts if necessarily, though at no point does it formally




172 State v. Powdrill, 684 So. 2d 350, 353 (La. 1996).
173 See Heck v. Triche, 775 F.3d 265, 280-81 (5th Cir. 2014).
174 28 U.S.C. § 1367(c)(3).
175 Burns-Toole v. Byrne, 11 F.3d 1270, 1276 (5th Cir. 1994).
176 Brookshire Bros. Holding, Inc. v. Dayco Products, Inc., 554 F.3d 595 (5th Cir. 2009).
      Case 2:17-cv-12039-WBV-MBN Document 209 Filed 03/31/21 Page 44 of 45




request leave to amend should the Court grant Defendants’ Motion. Generally, “[t]he

court should freely give leave when justice so requires.” 177 But Plaintiff has already

had a chance to amend its Complaint in response to a Motion to Dismiss on the

merits, and did so. 178 Indeed, after a second Motion to Dismiss was filed, Plaintiff

requested that the Court defer consideration of the matter while it conducted limited

discovery. 179 The instant Motion to Dismiss was filed over a year and a half after

Plaintiff instituted this suit. 180 The Court cannot continuously grant Plaintiff leave

for multiple opportunities to draft a Complaint that lives up to the standards of

the PSLRA and Rule 9(b).           The Court further finds that granting an additional

leave to amend would cause undue delay in an already longstanding case and

cause    undue      prejudice     to   defendants.       Indeed,     in   somewhat       analogous

circumstances, the Fifth Circuit has held that denying leave to amend was well

within the district court’s discretion.181 Exercising the discretion afforded under

Rule 15 and the pertinent jurisprudence, t h e Court will deny Plaintiff leave to

Amend its Complaint yet another time.




177 Fed. R. Civ. P. 15(a)(2).
178 See R. Doc. 30 (First Motion to Dismiss); R. Doc. 61 (Motion for Leave to File Amended Complaint).
179 See R. Doc. 90 (Second Motion to Dismiss); R. Doc. 107 (Motion for Deferral of Consideration of

Second Motion to Dismiss).
180 Compare R. Doc. 1 (filed on November 9, 2017) with R. Doc. 179 (filed on July 23, 2020).
181 See Southland Sec. Corp. v. INSpire Ins. Solutions, Inc., 365 F.3d at 384-85 (5th Cir. 2004).
   Case 2:17-cv-12039-WBV-MBN Document 209 Filed 03/31/21 Page 45 of 45




  IV.      CONCLUSION

        IT IS HEREBY ORDERED that the Motion is GRANTED.              Plaintiff’s

federal claims are DISMISSED WITH PREJUDICE. Plaintiff’s state-law claims

are DISMISSED WITHOUT PREJUDICE.

        New Orleans, Louisiana, March 31, 2021.



                                          ______________________________________
                                          WENDY B. VITTER
                                          UNITED STATES DISTRICT JUDGE
